Citation Nr: 0213349	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,510.00.  

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the amputation of the 
left foot in September 1989 will be addressed in a separate 
later decision) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1964. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the St. Petersburg, Florida, Regional Office (hereinafter 
RO).
 

FINDINGS OF FACT

1.  The veteran was awarded pension benefits effective from 
December 1, 1988, by a June 1989 rating decision; by letter 
dated in July 1989 and in multiple letters thereafter, the 
veteran was notified that as a condition of this award, it 
was his responsibility to report any changes in income. 

2.  Income verification matching revealed the existence of 
income not reported by the veteran, resulting in an 
overpayment of pension benefits in the calculated amount of 
$17,510.00; the veteran was notified of this debt by letter 
from the VA Debt Management Center dated in November 1999. 

3.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which he was not entitled; his actions created 
the overpayment at issue

CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $17,510.00 is precluded by a finding 
of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by an October 2000 decision by the 
Committee and a statement of the case dated in April 2001.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include information as to the veteran's income, has been 
obtained by the RO, and the veteran has not identified any 
additional pertinent records for submission by himself or 
that need to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

III. Analysis

As an initial matter, the veteran has not directly contested 
the calculated amount of his VA indebtedness in question.  In 
any event, review of the calculations of the Committee appear 
to be mathematically accurate.  (See VA Audit attached to a 
letter mailed to the veteran on January 7, 2000).  A 
challenge to the validity of the veteran's debt cannot be 
based purely on his unsubstantiated beliefs, and while the 
Board has considered the claim of the veteran that he was 
actually not in receipt of the all of the unreported income 
in question because he paid "most" of his income to another 
person who was "covering" his newspaper route, there is no 
objective evidence of record which casts doubt on the 
calculations of the Committee discussed above.  There is no 
question that there was an overpayment of VA pension benefits 
based on incorrect information that was, as will be explained 
below, supplied by the veteran.  Thus, the Board finds that 
the indebtedness in the calculated amount of $17,510.00 was 
properly established.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991)

Briefly summarizing the facts, the veteran was awarded 
pension benefits effective from December 1, 1988, by a June 
1989 rating decision.  By letter dated in July 1989 and in 
multiple letters thereafter, the veteran was notified that as 
a condition of this award, it was his responsibility to 
report any changes in income.  However, VA became aware by 
income verification matching that the veteran was in receipt 
of income from the National Delivery Service in the amount of 
$4,778.00 in 1995, $5,731.00 in 1996 and $5,963.00 in 1997 
and additional unreported income in 1998.  The veteran did 
not inform the VA of this income.  As a result, the veteran 
was informed by letter dated in May 1998 that his pension 
award would be reduced.  The failure of the veteran to report 
this income resulted in an overpayment of the veteran's 
pension award in the amount of $17,510.00, of which the 
veteran was notified by letter from the VA Debt Management 
Center dated in November 1999.  

Thereafter, the veteran requested a waiver of the overpayment 
in question.  The Committee denied this request in an October 
2000 decision which found that the failure of the veteran to 
inform the VA of the change in income represented by his 
employment with the National Delivery Service demonstrated 
bad faith because he knew his pension award was dependent on 
his level of income.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board  must make a determination as to whether the 
failure by the veteran to report receipt of income from the 
National Delivery Service involved an intent to seek an 
unfair advantage, thereby constituting bad faith on his part.  
The Board notes that when it considers whether the veteran 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The veteran has essentially contended that the debt in 
question should be waived because much of the unreported 
income in question was given to a "helper."  Letters from a 
circulation supervisor at the veteran's employer dated in 
September 1999 indicated the veteran had a helper from March 
1995 to September 1998, at which time his wife "took over" 
until March 1999.  In sworn testimony presented at an October 
2001 hearing and in written argument by the veteran's 
representative, it was also essentially contended that the 
veteran was not aware of his responsibility to report changes 
in his income, to include as a result of diminished mental 
capacity.  It has also been contended that payment of the 
debt in question would result in undo financial hardship.  

While the above contentions have been carefully considered, 
the Board concludes that the evidence clearly establishes 
that despite notification by the RO of the duty to do so, the 
veteran deliberately failed to report receipt of the income 
in question and continued to receive VA benefits based on 
incorrect and false reports of income.  As noted above, it is 
the responsibility of a pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2001).  The evidence makes it abundantly clear that the 
veteran was informed specifically and repeatedly of the 
responsibility of reporting changes in his income but he 
failed to do so.  The Board further observes parenthetically 
that even if the veteran did not read or understand the 
instructions from VA, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].

With regard to the contention that the income in question was 
actually largely paid to a third party, "[i]t is the duty of 
the [Board] as the factfinder to determine credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  There is no direct evidence, such 
as canceled checks, that such a transfer took place, and tax 
returns submitted by the veteran from 1995 to 1998 reflect 
the veteran reporting receipt of all of the wages from the 
National Delivery Service.  Under these circumstances, the 
Board does not find the contentions of the veteran in this 
regard to be credible.  Concerning the veteran's mental 
capacity, while there is some indication that it may be 
limited, he has not been found to be incompetent, and there 
is otherwise no objective evidence warranting a conclusion 
that there is such diminished capacity that would excuse the 
veteran's failure to report the income in question. 

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that he was not entitled to.  The veteran was fully 
informed of VA action to be taken if he improperly reported 
his income, and he thus clearly had knowledge of the likely 
consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of the income from 
the National Delivery Service in order to retain the full 
amount of VA disability pension benefits that he was 
receiving.  That is, the veteran, in an unfair and deceptive 
manner, refused to inform the VA accurately of his income so 
that he could wrongfully continue to receive VA benefits to 
which he was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the income in question from National 
Delivery Service to VA, despite repeated notices by VA 
regarding his responsibility to timely report changes in his 
income.  This leads the Board to the conclusion that the 
veteran's actions in the creation of the current overpayment 
were intentional, as he clearly knew that his pension award 
was dependent on his level of income.  If so, his actions 
could have been for no other purpose than to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect, as evidenced by the current overpayment.  Thus, the 
Board is compelled to find that the veteran engaged in bad 
faith in the creation of the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2001).  In short, the Board's finding of bad faith 
precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,510.00 is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

